—Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered August 22, 2001, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel is belied by the record (see People v Bristol, 273 AD2d 248, 249 [2000]). The defendant admitted at the plea proceeding that he had an adequate opportunity to speak to his attorney, and that he was satisfied with his legal representation (see People v Harris, 222 AD2d 522, 523 [1995]). Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.